J-A06011-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                      Appellant           :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 WILLIAM BROWN IV                         :   No. 1425 WDA 2019

           Appeal from the PCRA Order Entered August 14, 2019
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0011189-2013


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                    FILED: May 18, 2021

      The Commonwealth appeals from the post-conviction court’s August 14,

2019 order granting Appellee’s, William Brown IV, petition filed under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546.         The PCRA court

awarded Appellee a new trial based on its conclusion that his trial counsel had

acted ineffectively by not filing a motion to disclose the identity of a

confidential informant (“CI”) in this case. After careful review, we reverse the

PCRA court’s order.

      The PCRA court summarized the facts of Appellee’s underlying

convictions, as follows:

      In June of 2013, Sergeant James Newcomer of the Tarentum
      Police Department began conducting an investigation with a [CI]
      who had purchased heroin from Appellee. Sergeant Newcomer
      and fellow officers utilized ground surveillance to conduct three
      controlled buys from Appellee on June 16, 2013, June 17, 2013,
      and June 19, 2013. ([N.T. Trial, 4/6/15, at] 28-30, 32, 40, 46).
J-A06011-21


     Specifically, on June 16, 2013, officers met with the [CI], provided
     him with pre-recorded funds, and set up surveillance outside of
     614 Roup Ave[nue] in Tarentum[,] where Appellee and his co-
     defendant[, Djuan Williams,] were believed to be residing. ([Id.
     at] 34).      Sergeant Newcomer observed Appellee exit the
     residence, get in a gray Dodge Dart, and drive to the prearranged
     meeting area. Sergeant Newcomer followed Appellee to the
     predetermined location where he observed Appellee pull up to the
     [CI] and conduct a hand-to-hand transaction out the driver’s side
     window. ([Id. at] 35). Sergeant Newcomer then followed
     Appellee back to 614 Roup Avenue. ([Id. at] 36). Upon his return
     to the police station, Sergeant Newcomer was given twenty stamp
     bags from the controlled buy, which were submitted to the crime
     lab and tested positive for heroin. ([Id. at] 37, 41).

     On June 17, 2013, officers met with the [CI] and provided him
     with pre-recorded funds. Sergeant Newcomer was positioned at
     the meeting point, which was the same place as the day before,
     and observed Appellee drive up to the [CI] with [Williams] in the
     passenger seat[,] at which time [Williams] conducted a hand-to
     hand transaction with the informant and Appellee then drove
     away. ([Id. at] 42-43). Sergeant Newcomer then recovered
     twenty stamp bags from the [CI] which were submitted to the
     crime lab and tested positive for heroin. ([Id. at] 44-46).

     On June 19, 2013, officers met with the [CI] and provided him
     with pre-recorded funds.        Officers set up surveillance and
     observed Appellee leave the residence in the gray Dodge Dart. He
     then met up with the [CI] who got into the vehicle, and the two
     of them drove around the block. ([Id. at] 101-[]03, 110-[]11).
     Thereafter, the [CI] exited the vehicle, and Appellee retuned to
     the residence a few minutes later. ([Id. at] 111). The [CI] was
     subsequently picked up by officers. ([Id. at] 101-[]03). Once in
     the police vehicle, the [CI] turned over twenty stamp bags to the
     officers. ([Id. at] 104). The narcotics were submitted to the
     crime lab and tested positive for heroin. ([Id. at] 49-50). It was
     later determined that the Dodge Dart had been rented by
     [Williams’] paramour, Carrie Schaub. ([Id. at] 34-35).

     On June 21, 2013, officers obtained a search warrant for the
     residence at 614 Roup Ave[nue]. ([ Id. at] 33-34, 50). []
     Appellee, [Williams], and Carrie Schaub were located in the
     residence and detained. ([Id. at] 66-67). The search revealed
     seven stamp bags of heroin in a DVD case, a backpack containing
     ninety bricks of heroin, clonazepam, a firearm, $4,000 in cash,

                                    -2-
J-A06011-21


     multiple cell phones, a digital scale, and a photocopy of Appellee’s
     driver’s license and identification card. ([Id. at] 50-58, 112). The
     stamp bags recovered during the execution of the search warrant
     were submitted to the crime lab and tested positive for heroin.
     ([Id. at] 56). The stamp bags recovered during the execution of
     the search warrant were consistent with the stamp bags recovered
     from the controlled buys on June 16, 2013[,] and June 19, 2013.
     ([Id. at] 51-55). Appellee’s identification card was located in the
     Dodge Dart parked in the driveway of the residence. ([Id. at]
     96).

PCRA Court Opinion (PCO), 7/20/20, at 6-8.

     Based on these facts,

     Appellee was charged by criminal information (CC 201311189)
     with one count of criminal use of a communication facility, one
     count of person not to possess a firearm, one count of criminal
     conspiracy, two counts of corrupt organization, two counts of
     delivery of a controlled substance, three counts of possession with
     intent to deliver, and three counts of possession of a controlled
     substance.

     On April 6, 2015, Appellee proceeded to a jury trial, at the
     conclusion of which Appellee was found guilty of criminal use of a
     communication facility, conspiracy, delivery of a controlled
     substance, possession with intent to deliver a controlled
     substance, and possession of a controlled substance. Appellee
     was found not guilty of person not to possess a firearm and
     corrupt organization.

     On July 15, 2015, Appellee was sentenced … to an aggregate
     [term of] six to twelve years[’] incarceration with a boot camp
     recommendation.

     On July 21, 2015, Appellee filed a post[-]sentence motion, and an
     amended post[-]sentence motion on September 21, 2015. The
     [t]rial [c]ourt denied Appellee’s post[-]sentence motions on
     October 9, 2015.

     Appellee filed a second post[-]sentence motion nunc pro tunc on
     October 27, 2015. The Commonwealth filed a response on
     November 5, 2015. The [t]rial [c]ourt denied Appellee’s motion
     on November 5, 2015.



                                    -3-
J-A06011-21


      On November 9, 2015, Appellee filed a Notice of Appeal. On
      [September 26], 2016, the Superior Court affirmed the judgement
      [sic] of sentence. [See Commonwealth v. Brown, 158 A.3d
187 (Pa. Super. 2016) (unpublished memorandum). Appellee did
      not file a petition for allowance of appeal with our Supreme Court.]
      On March 22, 2017, Appellee filed a timely PCRA [p]etition. On
      July 24, 2017, PCRA counsel filed a motion to withdraw as
      counsel[,] which was granted the following day and new counsel
      was appointed. On March 23, 2018, counsel filed an [a]mended
      PCRA [p]etition. On August 20, 2018, the Commonwealth filed an
      [a]nswer to the PCRA [p]etition. On April 19, 2019, the parties
      took the taped deposition of trial counsel, David Hoffman, Esq.,
      due to health complications. On May 2, 2019, the [PCRA c]ourt
      conducted a PCRA hearing. On August 14, 2019, the [PCRA c]ourt
      granted Appellee’s PCRA [p]etition and granted Appellee a new
      trial.

      On September 13, 2019, the [Commonwealth] … filed this timely
      appeal.
Id. at 1-5.

      The PCRA court ordered the Commonwealth to file a Pa.R.A.P. 1925(b)

statement, and it timely complied. The court filed its Rule 1925(a) opinion on

July 20, 2020. Herein, the Commonwealth presents one issue for our review:

      I. Did the [PCRA] court err in holding that … Appellee had asserted
      and established all the requisite elements of a claim of ineffective
      assistance of trial counsel based on counsel’s failure to file a
      motion to disclose the identity of the Commonwealth’s [CI]?

Commonwealth’s Brief at 4 (unnecessary capitalization omitted).

      Before reviewing the merits of the Commonwealth’s issue, we must first

assess the PCRA court’s conclusion that the Commonwealth waived its claim

in its Rule 1925(b) statement. Therein, the Commonwealth stated its issue

as follows:

      The [c]ourt erred in concluding that [Appellee] had established
      that his trial counsel provided ineffective assistance in declining to


                                      -4-
J-A06011-21


      seek disclosure of the identity of the Commonwealth’s [CI]. This
      was the lone allegation contained in [Appellee’s] final [a]mended
      [p]etition for Post-Conviction []relief and[,] thus[,] the only issue
      properly before the [c]ourt. [Appellee] did not demonstrate that
      he could have satisfied the applicable criteria to compel disclosure
      of the [CI’s] identity under the facts and circumstances of his case
      and[,] thus[, he] failed to establish that such a claim would have
      been of arguable merit. He also failed to meaningfully allege,
      much less prove, how he was supposedly prejudiced by the
      absence of a motion for disclosure of the [CI’s] identity. His
      assertion that the [CI’s] identity and/or testimony would have
      been helpful to his defense was wholly conclusory and[,] thus
      failed to satisfy the prerequisites for PCRA relief. His claim on this
      issue was not developed at the evidentiary hearing beyond what
      was contained in the petition.

Pa.R.A.P. 1925(b) Statement, 11/26/19, at 1-2 (unnumbered).

      The PCRA court deemed the Commonwealth’s issue waived because it

was not concise or coherent, as required by Rule 1925(b). See PCO at 10.

In support of its decision, the court cited several cases, including

Commonwealth v. Ray, 134 A.3d 1109, 1114 (Pa. Super. 2016) (finding

waiver where Ray’s pro se Rule 1925(b) statement “presented vague,

fragmented statements and phrases without specifying to which of his

convictions they pertained”), and Jiricko v. Geico Insurance Company, 947
A.2d 206, 213 (Pa. Super. 2008) (finding waiver where the appellant filed a

five-page Rule 1925(b) statement that was “an incoherent, confusing,

redundant, defamatory rant accusing Geico’s attorney and the trial court judge

of conspiring to deprive [the a]ppellant of his constitutional rights[,]” and

“[t]here [was] simply no legitimate appellate issue presented in [the

a]ppellant’s statement”). We find Ray and Jiricko easily distinguishable.




                                      -5-
J-A06011-21



      Here, while the Commonwealth’s issue is admittedly longer than

necessary, it is not vague, incoherent, or confusing, as were the issues set

forth in Ray and Jiricko.     Moreover, the Commonwealth raised only two

claims in its concise statement and, while it abandoned one of those issues on

appeal, there is nothing to suggest that the Commonwealth was impermissibly

attempting to overwhelm the PCRA court by filing a statement with “a

multitude of issues that [it did] not intend to raise and/or [could] not raise

before this Court.” Jiricko, 947 A.2d at 211 (citation omitted). Finally, the

PCRA court did not assert that the Commonwealth’s concise statement

precluded or hindered its ability to understand or meaningfully review the

issue before us on appeal. See id. (“[T]he statement must be ‘concise’ and

coherent as to permit the trial court to understand the specific issues being

raised on appeal.”). Accordingly, we disagree with the PCRA court that the

Commonwealth waived its issue, and we will proceed to reviewing the merits

of its argument.

      The Commonwealth contends that the PCRA court erred by concluding

that Appellee’s trial counsel, Attorney Hoffman, acted ineffectively by not filing

a motion to disclose the identity of the CI. Preliminarily, we note that, “[t]his

Court’s standard of review from the grant or denial of post-conviction relief is

limited to examining whether the lower court’s determination is supported by

the evidence of record and whether it is free of legal error.” Commonwealth

v. Morales, 701 A.2d 516, 520 (Pa. 1997) (citing Commonwealth v.

Travaglia, 661 A.2d 352, 356 n.4 (Pa. 1995)). Where, as here, a petitioner

                                      -6-
J-A06011-21



claims that he or she received ineffective assistance of counsel, our Supreme

Court has directed that the following standards apply:

     [A] PCRA petitioner will be granted relief only when he proves, by
     a preponderance of the evidence, that his conviction or sentence
     resulted from the “[i]neffective assistance of counsel which, in the
     circumstances of the particular case, so undermined the truth-
     determining process that no reliable adjudication of guilt or
     innocence could have taken place.” 42 Pa.C.S. § 9543(a)(2)(ii).
     “Counsel is presumed effective, and to rebut that presumption,
     the PCRA petitioner must demonstrate that counsel’s performance
     was deficient and that such deficiency prejudiced him.”
     [Commonwealth v.] Colavita, … 993 A.2d [874,] 886 [(Pa.
     2010)] (citing Strickland [v. Washington, 466 U.S. 668 ...
     (1984)]). In Pennsylvania, we have refined the Strickland
     performance and prejudice test into a three-part inquiry. See
     [Commonwealth v.] Pierce, [527 A.2d 973 (Pa. 1987)]. Thus,
     to prove counsel ineffective, the petitioner must show that: (1)
     his underlying claim is of arguable merit; (2) counsel had no
     reasonable basis for his action or inaction; and (3) the petitioner
     suffered actual prejudice as a result. Commonwealth v. Ali, …
     10 A.3d 282, 291 (Pa. 2010). “If a petitioner fails to prove any of
     these prongs, his claim fails.” Commonwealth v. Simpson, …
     66 A.3d 253, 260 ([Pa.] 2013) (citation omitted). Generally,
     counsel’s assistance is deemed constitutionally effective if he
     chose a particular course of conduct that had some reasonable
     basis designed to effectuate his client’s interests. See Ali, supra.
     Where matters of strategy and tactics are concerned, “a finding
     that a chosen strategy lacked a reasonable basis is not warranted
     unless it can be concluded that an alternative not chosen offered
     a potential for success substantially greater than the course
     actually pursued.” Colavita, … 993 A.2d at 887 (quotation and
     quotation marks omitted).         To demonstrate prejudice, the
     petitioner must show that “there is a reasonable probability that,
     but for counsel’s unprofessional errors, the result of the
     proceedings would have been different.” Commonwealth v.
     King, … 57 A.3d 607, 613 ([Pa.] 2012) (quotation, quotation
     marks, and citation omitted). “‘[A] reasonable probability is a
     probability that is sufficient to undermine confidence in the
     outcome of the proceeding.’” Ali, … 10 A.3d at 291 (quoting
     Commonwealth v. Collins, … 957 A.2d 237, 244 ([Pa.] 2008)
     (citing Strickland, 466 U.S. at 694…)).


                                    -7-
J-A06011-21



Commonwealth v. Spotz, 84 A.3d 294, 311-12 (Pa. 2014).

      In the case sub judice, the PCRA court offered the following rationale to

support its decision that Attorney Hoffman acted ineffectively by not moving

for the disclosure of the CI’s identity:

      With respect to motions to seek disclosure of the identity of the
      [CI], a court has discretion to require the Commonwealth to reveal
      the names and address of all eyewitnesses, including [CI]s. While
      the Commonwealth possesses a qualified privilege to withhold the
      identity of a confidential source, a defendant can overcome that
      privilege by establishing, pursuant to Rule 573(B)(2)(a)(i) of the
      Pennsylvania Rules of Criminal Procedure, that the information
      sought is material to the preparation of the defense and that the
      request is reasonable. See Commonwealth v. Roebuck, 681
A.2d 1279, 1283 (Pa. 1996). After such a showing, the court must
      then exercise its discretion to determine whether the information
      should be revealed. See Commonwealth v. Bing, 713 A.2d 56,
      58 (Pa. 1998). Further, a defendant who seeks disclosure of the
      [CI’s] identity is not expected to predict what the informer would
      testify to if called as a witness; rather, all the defendant must
      establish is the reasonable possibility that the informer could give
      evidence exonerating defendant[.] Roebuck, [681 A.2d] at
      1283.

      Here, the evidence presented at the PCRA hearing, which
      incorporated the taped deposition testimony of trial counsel as
      Exhibit A-1, established that trial counsel was ineffective for failing
      to seek disclosure of the [CI’s] identity. During the deposition,
      trial counsel conceded that he should have filed a motion to
      withdraw as counsel prior to trial but failed to do so. Further, trial
      counsel acknowledged on multiple occasions his knowledge of
      Appellee’s dissatisfaction with his performance and Appellee’s
      repeated requests to file certain pretrial motions, including a
      motion seeking disclosure of the [CI] due to his claim of mistaken
      identity. In fact, Appellee was forced to file pro se motions,
      including a motion to seek disclosure of the [CI’s] identity, as a
      result of trial counsel’s repeated failure to do so. However, trial
      counsel failed to even address the filed pro se motion with the
      [t]rial [c]ourt.



                                       -8-
J-A06011-21


        Additionally, trial counsel conceded that he believed the credibility
        of the [CI] was important, yet was unable to provide a sufficient
        answer for his failure to file the motion for disclosure of the [CI’s]
        identity, or any motions for that matter. Further, the search
        warrant in this case referenced a “Wonka[,]” who was alleged to
        be Appellee, and trial counsel conceded he attempted to test the
        trial identification of Appellee as “Wonka[,]” yet had no reasonable
        explanation for failing to seek the disclosure of the [CI] prior to
        trial in an attempt to bolster his argument that Appellee had been
        misidentified.

        The … [c]ourt finds that Appellee established the requisite criteria
        to compel disclosure of the [CI’s] identity. Commonwealth v.
        Payne, 656 A.2d 77, 79-80 (Pa. 1994) (holding that the
        Commonwealth was required to disclose the informant’s identity
        to defendant where the defense was mistaken identity). The
        [PCRA c]ourt further finds, that based upon the testimony
        presented at the PCRA hearing[,] including the testimony
        presented in Exhibit A-1 that: (1) there is arguable merit to …
        Appellee’s underlying claim as to counsel’s ineffectiveness; (2)
        trial counsel’s actions lacked any reasonable basis; and (3) trial
        counsel’s actions clearly prejudiced Appellee. See Fletcher, [986
        A.2d] at 771.

PCO at 12-15 (footnotes and citations to record omitted).

        After carefully reviewing the record in this case, we must disagree with

the PCRA court’s decision. Initially, the PCRA court’s reliance on the fact that

Appellee was unhappy with defense counsel’s decision not to file pretrial

motions, and that Appellee filed several pro se motions himself, does not

establish that counsel acted ineffectively. Moreover, to support its conclusion

that the disclosure of the CI’s identity was warranted in this case, the PCRA

court    cited   our   Supreme    Court’s   decision   Payne,     which   we     find

distinguishable. In that case, the CI and an officer were present when Payne

sold drugs to the CI. Payne, 656 A.2d at 77-78. At trial, the identity of the

CI was not revealed, and the officer’s testimony was the only evidence


                                        -9-
J-A06011-21



establishing Payne’s identity as the drug dealer. Id. at 78. Payne’s defense

was one of mistaken identity, and he testified that he had never met the officer

or sold drugs to the CI. Id. In concluding that these facts required disclosure

of the CI’s identity, our Supreme Court stressed that “[f]undamental

requirements of fairness mandate disclosure if the informer is the only

material witness besides the single police officer.” Id. at 79.   The Court

observed, however, that “[w]here other corroboration of the officer’s

testimony exists, disclosure of the informant’s identity is, of course, not

necessarily required.” Id. (emphasis added).

      In this case, Sergeant Newcomer testified that he witnessed Appellee

engage in a hand-to-hand drug transaction with the CI on June 16, 2013, and

that Appellee was also present when his co-defendant, Williams, conducted a

hand-to-hand transaction with the CI on June 17, 2013.         See N.T. Trial,

4/6/15-4/7/15, at 32, 34-36, 40, 43. In addition to Sergeant Newcomer’s

testimony, Sergeant Joshua Acre testified that he surveilled the controlled buy

on June 19, 2013, and he observed the CI get into a vehicle with only one

other person in it — the driver, whom he identified in court as Appellee. Id.

at 101, 102-03. Sergeant Acre followed the vehicle a short distance, after

which it stopped and the CI got out. Id. at 103-04. Sergeant Acre then picked

up the CI, who turned over two bundles of heroin to the officer. Id. at 104.

      Sergeant Ryan Hanford also testified for the Commonwealth, stating

that he saw Appellee, whom he identified in court, leave the Roup Avenue

house and get into a gray Dodge car after the CI placed a call to buy narcotics

                                     - 10 -
J-A06011-21



on June 19, 2013. Id. at 110. Approximately ten minutes later, Sergeant

Hanford saw Appellee return to the house. Id. at 111. In addition to the

testimony of these officers, the Commonwealth presented evidence that

drugs, cash, and a scale were recovered during the search of the Roup Avenue

home where Appellee was staying.

      Clearly, this case is distinguishable from Payne, as the Commonwealth

was not relying solely on identification testimony of a single officer.

Additionally, this Court has already previously concluded, in co-defendant

Williams’ appeal from the denial of post-conviction relief, that the CI’s

testimony in this case was unnecessary. See Commonwealth v. Williams,

No. 497 WDA 2019, unpublished memorandum at 7-8 (Pa. Super. filed April

21, 2020). In Williams, we reasoned:

      Multiple officers testified during trial that they personally
      witnessed the CI’s drug buys from [Williams] and recovered
      baggies of heroin from the CI after the buys. Some of these bags
      were stamped “Yankees,” the same label found on 4,500 bags of
      heroin that officers seized from the residence in which they found
      [Williams] on June 21, 2013. The officers also recovered a .22
      caliber rifle, $4,000.00 in cash, a digital scale and cell phones from
      this residence, further clear indicia of a drug-selling operation.
      Given this evidence, the Commonwealth did not need the CI’s
      testimony to establish [Williams’] guilt.
Id. We agree with the Commonwealth that the evidence against Appellee

“was at least as strong as that against Williams.” Commonwealth’s Brief at

26. Thus, Appellee’s underlying claim that Attorney Hoffman should have filed

a motion to compel the disclosure of the CI’s identity lacks arguable merit, as

we are unconvinced that such a motion would have been granted.


                                     - 11 -
J-A06011-21



         We also note that the PCRA court fails to address the fact that Sergeant

Newcomer testified at trial that police had searched for the CI but could not

locate him.      See N.T. Trial at 59.    Therefore, even had counsel filed a

successful motion to compel the disclosure of the CI’s identity, we are

unconvinced that Appellee could have located the CI to call as a witness at

trial.

         Finally, we agree with the Commonwealth that Appellee has not

established he was prejudiced by the omission of the CI’s testimony. Even

had the CI taken the stand and testified that Appellee was not the individual

who sold him drugs, we are not convinced that that testimony would have

been deemed credible in light of the other evidence of Appellee’s guilt, which

the Commonwealth aptly summarizes, as follows:

         [Appellee] was seen leaving the 614 Roup Avenue address by law
         enforcement surveillance personnel immediately after the CI had
         telephonically arranged a heroin transaction on three different
         occasions, then was observed by police making transactions, once
         while in the company of [his] codefendant…, with the CI who had
         been fully searched before the buy. The CI then turned over to
         the police heroin that he had gotten from [Appellee] in the
         transactions. When the Roup Avenue house was searched,
         [Appellee] himself was physically found there, along with his
         driver’s license, ID card, photocopies of the same, and a large
         quantity of packaged heroin sporting markings consistent with
         those on the bags obtained in two (2) of the three (3) controlled
         buys. In short, the evidence against [Appellee] was overwhelming
         and the identifications of him made by the police were
         subsequently corroborated by his undisputed physical presence at
         the house they testified that they had seen him leave in order to
         deliver heroin to the CI at the agreed-upon times and places.




                                       - 12 -
J-A06011-21



Commonwealth’s Brief at 25. In light of this evidence, we cannot conclude

that, had the CI taken the stand, he would have offered credible, exculpatory

testimony that would have changed the jury’s verdict.

      Accordingly, we conclude that the PCRA court erred by finding that

Attorney Hoffman acted ineffectively by not filing a motion to compel the

disclosure of the CI’s identity.   Appellee did not prove that such a motion

would have been granted, or that the CI would have been available to testify

even had his identity been disclosed. Appellee also failed to prove that the

outcome of his trial would have been different had the CI taken the stand.

Thus, no relief is due.

      Order reversed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/2021




                                     - 13 -